DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/07/2021.
Applicant's election with traverse of claims 1-5 in the reply filed on 09/07/2021 is acknowledged.  The traversal is on the ground(s) that the groups are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group.  This is not found persuasive.  While Examiner disagrees with Applicant’s argument that there would not be a serious search burden if all invention groups were examined, the restriction was made on the basis of unity of invention (371 application).  Because the invention groups lack unity of invention relative to the shared technical features of claim 1, the restriction requirement is deemed proper.  The application contains inventions or groups which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites on lines 9-11 “perpendicular to said axis of rotation, wherein said axis of rotation and said second axis of rotation are oriented at a third angle relative to one another”.
However, it is unclear what exactly is perpendicular to said axis of rotation?  Axis of rotation of what? Additional clarification is needed in order to clearly define each of the axes of rotation being claimed.
There is insufficient antecedent basis for “said second axis of rotation” since no “second axis of rotation” has been previously introduced on the claim.
Further, the term “third angle” renders the claim indefinite, since sequentially, “a second angle” has not been claimed on claim 1 from which claim 3 directly depends on, nor on claim 3.  Where is the second angle?
Claim 4 further recites on line 15 the term “fifth rotation” which similarly, renders the claim indefinite, since sequentially, “a third and fourth rotation” have not been claimed on claim 1 from which claim 3 directly depends on, nor on claim 3.  Where is the third rotation? The fourth? Further clarification is needed.
Claim 5 recites on line 2 “at least one of said first, second and/or third angles”.  However since, claim 5 directly depends on claim 1, and claim 1 only introduces “a first angle”; there is insufficient antecedent basis for both said “second and/or third angles”, since no “second” or “third” angle have been previously introduced on either claim 1 or claim 5.  Further clarification is needed.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx et al. US 2012/0328384 (hereafter—Marx--).
In regards to claim 1, Marx discloses a method for machining a workpiece, said method comprising the steps of: providing a power skiving tool (100) including a tool body and a plurality of cutting members (120) arranged along a periphery of said tool body (100), each of said cutting members (120) including a cutting edge (111), said power skiving tool (100) further having a first axis of rotation (R1); providing a work piece (50,  70) including an outer envelope surface (see Figure 16) extending along an axis of rotation (R2) of the work piece: arranging said power skiving tool (100) and said work piece (70) such that said first axis of rotation (R1) of said power skiving tool (100) is arranged at a first distance (see Figure 16 and refer to the angle to which R1 is disposed in relation to R2) from said axis of rotation of the work piece (R2) along a radial direction of said work piece perpendicular to said axis of rotation of the work piece and further such that said first and the work piece axis of rotation are oriented at a first angle (Σ) relative to one another; applying a first rotation to said power skiving tool, said first rotation having a first rotational speed (paragraph [0040]); applying a second rotation to said workpiece, said second rotation having a second rotational speed (paragraph [0041]), 
In regards to claim 5, Marx discloses the method according to claim 1, wherein at least one of said first angle (Σ) lies in the range 20-45° (note that on page 9, Table 1-continued, Marx discloses that the first angle lies within -90°<Σ<90˚, as such, the claimed range is within Marx’s disclosed range, therefore anticipating the claim).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/            Primary Examiner, Art Unit 3722